Judgment, Supreme Court, New York County (Budd Goodman, J.), rendered October 7, 1999, convicting defendant, upon his plea of guilty, of criminal possession of stolen property in the fourth degree, and sentencing him, as a persistent felony offender, to a term of 15 years to life, unanimously affirmed.
Defendant was properly adjudicated a persistent felony offender. The testimony adduced at the hearing established that defendant exhibited a disturbing and often violent history of criminal recidivism over a period of more than 25 years, including numerous felony convictions, and that each time he was released after a period of incarceration, he returned to his criminal ways in order to support his narcotics addiction.
The court properly denied defendant’s request that it recuse itself from presiding over the persistent felony offender hearing (see, People v Moreno, 70 NY2d 403).
*357Defendant’s constitutional challenge to the procedure under which he was sentenced as a persistent felony offender is unpreserved for appellate review and, in any event, is without merit (see, People v Rosen, 96 NY2d 329, cert denied 534 US —, 151 L Ed 2d 160). Defendant’s remaining contentions are likewise unpreserved and we decline to review them in the interest of justice. Were we to review these claims, we would find no basis upon which to vacate the persistent felony offender adjudication. Concur — Nardelli, J.P., Tom, Sullivan, Ellerin and Rubin, JJ.